Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant argues throughout that although the combined previously cited prior art teach a base station list of candidates for handover and a selector that selects cell coverage, frequency band category, along with additional various handover parameters, the combined prior art fail to teach creating a list of base stations that can provide coverage area of a failed base station.
Applicant further argues that the previously cited prior art fail to teach “selecting a base station that can implement an implementation-scheduled wireless scheme … and or setting the base station selection in the selection step so as to provide the implementation-scheduled wireless scheme …”
Examiner disagrees.   Regarding the argument w/r to the table of base stations.  Although the table which includes the cells selected, the cells are associated with a specific base station along with the particular modulation scheme for handover connection which provides coverage for UEs.  
The previous rejection is maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was
commonly owned as of the effective filing date of the claimed invention(s) absent any
evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to
point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to
consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2)
prior art against the later invention.

8. 	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et
al (USPGPUB 20130053024) in view of Toda et al (USPGPUB 20100159927) and
Wong et al disclose (USPGPUB 20180254860)

Regarding claim 1 and 2, Zou disclose a base station management method
comprising:

creating a list of base stations (see para: 0064 & 0068, compensated Cell list
established) that can cover an entirety or part of a coverage area of a failed base
station disclose eNB2 detects failed cell (see fig. 2), (see fig. 3, outage/failed eNB2
selects/enables cell B to provide the coverage for cell A), based on at least in part of base station information scheduled time periods for implementation of the wireless modulation schemes by the base stations, and coverage areas of the base stations in which wireless terminals can be accommodated (see abstract, para: 0022, 0031, 0046, outage/fail with respect to coverage, period of time and parameters.)
Although Zou is vague on the base station information indicating wireless
schemes that can be implemented by the base stations, in analogous art, Toda et al
disclose base station information included in a base station table with includes wireless
frequency scheme (see abstract.)  In addition, Toda et al further disclose a base station that includes storage for storing information and a selector for selection (see fig. 2, base station selector and storage for storing.)
Therefore, it would have been obvious to one of ordinary skilled in the art prior to
the effective filing date to implement base station information indicating wireless
schemes that can be implemented by the base stations as taught by Toda et al with the
teachings of Zou as to as to further manage cell/base station failure to improve
performance w/r to communicating among communication devices.
However, Zou et al and Toda fail to teach selecting a base station that can
implement a wireless modulation scheme that is scheduled to be implemented by the failed base station, during a scheduled implementation time period, of the failed base 

station, from the list; and setting the base station selected in the selecting so as to provide the implementation-scheduled wireless scheme to the coverage area of the failed base station during the scheduled implementation period, in analogous art, Wong disclose selecting a base station that can implement an a wireless modulation scheme of the failed base station, during a scheduled implementation period, which is the scheduled time period for implementation of the implementation-scheduled wireless scheme of the failed base station, from among the base stations included in the list (see para: 0036, 0150, 01051); and setting the base station selected in the selection step so as to provide the implementation-scheduled wireless scheme to the coverage area of the failed base station during the scheduled implementation period (see para: 0057, 0150 & 0151, employing techniques to extend radio coverage, and eNB/(base station) associated with modulation/coding scheme scheduled control modulation and coding scheduled.) Furthermore, Wong disclose a base station/eNB utilize HARQ processing which requires the use of a buffer/memory for storing data (see Figure 5 & 6, para: 0051 & 0052) and data storage for indicating wireless schemes that can be implemented by base stations (see Figure 5 & 6, para: 0051 & 0052.)
Therefore, it would have been obvious to one of ordinary skilled in the art prior to
the effective filing date to implement selecting a base station that can implement 
a wireless modulation scheme of the failed base station, during a scheduled
implementation period, of the failed base station, from the list; and setting the base station selected in the so as to provide the implementation-scheduled wireless modulation scheme to the coverage area of the failed base station during the scheduled 

implementation time period as taught by Wong et al with the combined teachings of Zou and Toda as to further manage cell/base station failure to improve performance w/r to communicating among communication devices.

Regarding claim 3, as indicated above, Zou, Tota and Wong disclose selection
utilization as associated with the list, however although Zou and Tota fail to teach
scheduled to implement the implementation-scheduled wireless scheme during the
scheduled implementation time period from among the base stations, in analogous art, Wong disclose scheduled to implement the implementation-scheduled wireless modulation scheme during the scheduled implementation time period from among the base stations (see para: 0057, 0150 & 0151, employing techniques to extend radio coverage, and eNB/(base station) associated with modulation/coding scheme scheduled control modulation and coding scheduled.)
Therefore, it would have been obvious to one of ordinary skilled in the art prior to
the effective filing date to implement scheduled to implement the implementation-scheduled wireless scheme during the scheduled implementation time period from among the base stations as taught by Wong et al with the combined teachings of Zou and Toda as to further manage cell/base station failure to improve performance w/r to communicating among communication devices.

Regarding claim 4, as indicated above, Zou, Tota and Wong disclose selection
utilization as associated with the list, however although Zou and Tota fail to teach

wherein, when the base stations in the list do not include a base station that is
scheduled to implement the implementation-scheduled wireless modulation scheme during the scheduled implementation time period, the use base station selector selects a base station that can implement the implementation-scheduled wireless modulation scheme and that is idle during the scheduled implementation time period, from among the base stations included in the list, in analogous art, Wong further disclose wherein, when the base stations in the list do not include a base station that is scheduled to implement the implementation-scheduled wireless scheme during the scheduled implementation period (see para:0057, 0150 & 0151, employing techniques to extend radio coverage, and eNB/(base station) associated with modulation/coding scheme scheduled control modulation and coding scheduled, the use base station selector selects a base station that can implement the implementation-scheduled wireless modulation scheme and that is idle during the scheduled implementation time period (see para: 0036 and 0051, 0057, 0150, employing techniques to extend radio coverage, and eNB/(base station) associated with modulation/coding scheme is Stopped or Wait process w/r to scheduled control modulation and coding scheduled.)
Therefore, it would have been obvious to one of ordinary skilled in the art prior to
the effective filing date to implement disclose selection utilization as associated with the
list, however although Zou and Tota fail to teach wherein, when the base stations in the
list do not include a base station that is scheduled to implement the implementation-
scheduled wireless scheme during the scheduled implementation period, the use base

station selector selects a base station that can implement the implementation-scheduled
wireless scheme and that is idle during the scheduled implementation period, from
among the base stations included in the list as taught by Wong et a/ with the combined
teachings of Zou and Toda as to further manage cell/base station failure to improve
performance w/r to communicating among communication devices.

Regarding claim 5, as indicated above, Zou, Tota and Wong disclose selection
utilization as associated with the list, however although Zou and Tota fail to teach
wherein at least one of the base stations can implement a plurality of wireless schemes
simultaneously through scheme multiplexing, and implement the implementation-
scheduled wireless modulation scheme and in which there is at least one idle wireless system among the plurality of wireless modulation schemes to be implemented through scheme multiplexing during the scheduled implementation time period, from among
the base stations included in the list, Wong further disclose wherein at least one of the
base stations can implement a plurality of wireless schemes simultaneously through
scheme multiplexing (see Fig. 2, 3, 4, 5, para: 0039, 0041, 0048, OFDM and SC-FDM
many concurrent signals), and implement the implementation-scheduled wireless
scheme and in which there is at least one idle wireless system among the plurality of
wireless modulation schemes to be implemented through scheme multiplexing during the scheduled implementation time period (see para: 0036, 0039, and 0051, 0057, 0150, employing techniques thru multiplexing OFDM to extend radio coverage, 


and eNB/(base station) associated with modulation/coding scheme is Stopped or Wait process w/r to scheduled control modulation and coding scheduled.)

Regarding claim 6, as indicated above, Zou, Tota and Wong disclose selection
utilization as associated with the list, however although Zou and Tota fail to teach
wherein the of the base stations can implement a plurality of wireless modulation schemes simultaneously through scheme multiplexing, and the use base station selector selects a base station that can implement the implementation-scheduled wireless modulation scheme and in which there is at least one idle wireless system among the plurality of wireless modulation schemes to be implemented through scheme multiplexing during the scheduled implementation time period, from among the base stations included in the list, in analogous art, Wong further disclose wherein the of the base stations can implement a plurality of wireless schemes simultaneously through scheme multiplexing (see Fig. 2, 3, 4, 5, para: 0039, 0041, 0048, OFDM and SC-FDM many concurrent signals), and the use base station selector selects a base station that can implement the implementation-scheduled wireless modulation scheme and in which there is at least one idle wireless system among the plurality of wireless schemes to be implemented through scheme multiplexing during the scheduled implementation time period, from among the base stations included in the list (See para: 0036, 0039, and 0051, 0057, 0150, employing techniques thru multiplexing OFDM to extend radio coverage, and eNB/(base station) associated with modulation/coding 


scheme is Stopped or Wait process w/r to scheduled control modulation and coding scheduled.)

Regarding claim 7, Zou further disclose a computer program stored in a non-transitory computer readable storage medium for enabling a computer to
function as the base station management apparatus according to claim 2 (see Fig. 4,
para:0091-0093 & 0122.)

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
September 11, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467